IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


CRAIG D. MURPHY,                         :   No. 9 WAP 2019
                                         :
                     Appellant           :   Appeal from the Order of the
                                         :   Commonwealth Court entered
                                         :   January 14, 2019 at No. 316 MD
               v.                        :   2018.
                                         :
                                         :
PENNSYLVANIA STATE POLICE,               :
                                         :
                     Appellee            :


                                    ORDER


PER CURIAM
     AND NOW, this 31st day of October, 2019, the Order of the Commonwealth Court

is AFFIRMED.